When the present 
session of the General Assembly began on Tuesday, the 
Secretary-General made important remarks about the 
Millennium Development Goals (MDGs) and the 
financial crisis. The world is witnessing extraordinary 
financial turbulence, and all parties must shoulder their 
responsibility. 
 At the same time, the current crisis should not 
distract us from the need to achieve the MDGs. What 
kind of world do we want to leave to our children and 
grandchildren? Any parent who considers that question 
for a moment will answer: a world in which my 
children are safe and can build decent lives, free from 
want; a world in which my children can reach their full 
potential without fear of repression or terror; a world in 
which my children are free and their rights are 
protected. 
 Everything that we do as the United Nations is 
about deep desires. There is a direct link between this 
United Nations building and the homes of hundreds of 
millions of families all over the world. 
 One man who forcefully reminded us that we are 
responsible for the opportunities open to future 
generations was Franklin Delano Roosevelt. In early 
1941, in the darkest hour of the Second World War, he 
gave us his vision of the future: the dawning of a world 
in which people would enjoy freedom of expression 
and belief and would be free from fear and want. After 
the war, those freedoms became our moral compass. 
They were set out in the Universal Declaration of 
Human Rights, proclaimed by this very Assembly 
almost 60 years ago. Human rights remain the 
cornerstone of Dutch policy. 
 If we look around us today, we can see that 
reality falls far short of our ideal. We still live in a 
world where, each year, more than 9 million children 
die before they reach the age of five, and every day 
millions of people live in fear of violence and the 
abuse of power. 
 We cannot accept that. Together, the United 
Nations comprises a working community and our work 
is not done — not by a long way. Global challenges 
require global solutions. Global solutions require 
global action. Every one of us needs to ask ourselves: 
What am I doing to make freedom a reality for people 
at home and elsewhere? 
 What are we doing to bring about freedom from 
want? In the past 10 years, millions of people have 
managed to escape from poverty. In Asia and parts of 
Africa, a great deal of progress has been made, thanks 
to the efforts of many people. That progress should 
inspire hope as we continue to work towards the 
Millennium Development Goals. There is still so much 
to do. In some countries, the situation is actually 
getting worse, especially where health is concerned. 
One child still dies every three seconds, one mother 
every minute. 
 All Governments need to realize that good and 
ethical governance is an essential foundation for 
development, and realizing that, they must act 
accordingly. That also applies to the current financial 
crisis, where urgent action is needed. The financial 
sector and regulators should quickly implement the 
recommendations of the Financial Stability Forum: 
stricter supervision, better risk management, greater 
transparency and enhanced accountability. That is how 
to restore confidence in the financial markets and 
prevent future crises. The International Monetary Fund 
should play a central role in that process by further 
 
 
51 08-51851 
 
stepping up its financial sector oversight. Together, we 
should re-establish the stability and integrity of the 
financial system. 
 Governments have a duty to provide food for 
their people. The international community will support 
all those who fight against hunger, want and disease, 
but we must do so as efficiently as possible. We must 
not waste resources; the need is too great. Above all, 
we must work together. We must work together with 
other Governments, certainly, but also with the 
business community and civil society. Public-private 
partnership works. I meet more and more entrepreneurs 
who are committed to the Millennium Development 
Goals and actively want to help. Let us grasp the hands 
they extend. 
 The Netherlands welcomes the initiative of 
Mr. d’Escoto Brockmann to place food security at the 
centre of this session of the General Assembly. Rising 
food prices hit the poor hardest. The position of small 
farmers is particularly important. If they are able to 
increase production, not only will their own families 
benefit, but the local community will too. That is why 
the Netherlands has earmarked extra funding for the 
development of agriculture in developing countries.  
 However, there can be no food without water. 
Water is the source of all life — 1.8 billion people 
currently have no proper access to clean drinking 
water, and their health, their very lives, are in the 
balance. So the Netherlands has joined with countries 
that believe that water is a human right, because access 
to water is an essential part of freedom from want. 
 What are we doing to ensure that second essential 
freedom — freedom from fear? Millions of people still 
live in the middle of conflict and violence. We must 
not accept that. Over the past 60 years, United Nations 
peace operations have played an important role in 
ending conflict. In many areas, the United Nations has 
ensured that dormant conflicts do not flare up again. So 
our efforts must continue, undiminished. Yet peace 
operations alone are not enough. The root cause of a 
conflict is often a political dispute, and it often requires 
a political solution. 
 There is no place in a free society for torture. 
There is no place for the death penalty. We all strive 
for a life without fear, yet there are people who face 
fear every day in order to defend human rights. To 
recognize those brave people, the Netherlands has 
introduced the Human Rights Defenders Tulip, a 
special honour that will be awarded annually on 
International Human Rights Day.  
 In our free world, no one is above the law and no 
one is beneath it. The Netherlands is proud to host the 
legal capital of the world in the city of The Hague. We 
will continue to strive for an International Criminal 
Court that is supported by all Member States. In a safe 
world, right is stronger than might. Crimes that outrage 
world opinion must always be punished. The 
International Criminal Court is there to support us in 
that task, and we must support the Court — all of us, 
openly and unconditionally. A wider acceptance of the 
jurisdiction of the International Court of Justice will 
also strengthen the international legal order. 
 We also need to speak about freedom of 
expression and belief. The debate on that issue often 
leads to misunderstandings, incomprehension and fears 
that national traditions may be swept aside. We can all 
be proud of our cultures and traditions, of the things 
that distinguish us from others. The challenge for every 
Government is to affirm its people’s cultural and 
religious values and customs, and at the same time to 
build bridges with the rest of the world — bridges that 
enable people, organizations and religions to meet and 
draw closer. Finding the right balance is not easy, but it 
is essential. 
 Governments are there for everyone — for men 
and women; for people of all backgrounds and all 
religious convictions; for monks, priests, rabbis and 
imams; and equally for those who do not believe in a 
supreme being. Religion offers people comfort and 
inspiration in their personal lives. A religion is not a 
system of dogmas that may be imposed on others by 
force, and it is certainly not a justification for using 
violence when one feels aggrieved.  
 Everyone is free to profess his or her faith, to 
change religion or not to believe. We must all cherish 
and defend the freedom of religion or belief. The same 
goes for the freedom of people to express their views, 
and those freedoms go hand in hand. 
 We all know that there are countries in the world 
where those freedoms are violated, and to those 
countries I say: Respect the right of every person to 
freedom of religion and freedom of expression. They 
are universal rights. They are universal freedoms. At 
the same time, we must remind everyone who enjoys 
those freedoms of their responsibility — the 
  
 
08-51851 52 
 
responsibility to show the same respect to others that 
we claim for ourselves. 
 We need the United Nations to ensure those four 
essential freedoms for which we stand, and the United 
Nations needs us. A strong United Nations is one in 
which universal values are central — a United Nations 
with a fair and balanced Human Rights Council, a 
United Nations that unites and delivers. When we 
began building the United Nations together, the number 
of countries worldwide in which people enjoyed a 
reasonable level of freedom was around 15 per cent of 
the total. Today, more than 60 per cent of countries can 
be called free. 
 In the same period, the number of people 
suffering from malnutrition has fallen by several 
hundred million. The number of armed conflicts is also 
declining, however serious the situation remains in 
certain troubled regions. Progress is possible, but it 
does not happen by itself. For the Netherlands, that is 
an incentive to continue working, heart and soul, for “a 
world in which human beings shall enjoy freedom of 
speech and belief and freedom from fear and want”. 
 In conclusion, let me echo President Roosevelt’s 
words: “The world order which we seek is the 
cooperation of free countries, working together in a 
friendly, civilized society.” 